                Case 2:18-cr-00204-TLN Document 34 Filed 04/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00204-TLN

12                                 Plaintiff,            ORDER

13                           v.

14   ANTHONY ANDREW ZAMARRON,

15                                Defendant.

16

17            On April 23, 2020, the United States filed an Application to Turn Over Seized Funds Held by the

18 United States Postal Service to the Clerk of the Court to be applied to any remaining special assessment

19 balance and in partial satisfaction of defendant, Anthony Andrew Zamarron’s restitution balance. Based

20 upon the application, and good cause appearing therefor,

21            IT IS HEREBY ORDERED that the United States Postal Service shall turn over the seized funds

22 in the amount of $676.00 to the United States District Court, Eastern District of California, Clerk of the

23 Court, 501 I Street, Room 4-200, Sacramento, California 95814. The Memo line on the check or money

24 order shall include the criminal docket number 2:18-cr-00204-TLN.

25
     DATED: April 27, 2020
26
27
                                                                      Troy L. Nunley
28                                                                    United States District Judge
      ORDER
                                                         1
30
